Per Curiam.
The record fully supports the referee’s finding that the respondent falsely represented to the receiver of the Wickbush Benevolent Society, a judgment creditor of respondent’s client, Alfred Arbetman, that the latter was unable to pay the judgment, whereas the fact is that Mr. Arbetman had given the respondent a check for $86.62 for the purpose of paying in full the judgment and costs.
The respondent subsequently induced the court to approve a settlement of the judgment upon payment of forty dollars by sending to the receiver a letter over the signature of his client containing false and misleading statements intended to deceive *42both the receiver and the court as to the facts. The respondent’s claim that his client had expressly instructed him to endeavor to effect a settlement and apply the amount of any saving to the balance of his fee, even if true, does not meet the charge, since it shows that the respondent had a motive of personal gain in deceiving the receiver and the court by the aforesaid false Statements. None of the mitigating circumstances so glibly asserted on behalf of the respondent are to be found in the record.
The respondent should be suspended for two years, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Untermyer and Cohn, JJ.
Respondent suspended for two years.